Citation Nr: 1015399	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  04-28 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent 
for type II diabetes mellitus.

3.  Entitlement to service connection for thoracic spine 
strain.

4.  Entitlement to service connection for erectile 
dysfunction.

5.  Entitlement to service connection for diabetic 
retinopathy.

6.  Entitlement to service connection for anemia.

7.  Entitlement to service connection for a bilateral leg 
condition.

8.  Entitlement to service connection for a bilateral foot 
condition.

9.  Entitlement to service connection for headaches.

10. Whether new and material evidence has been submitted to 
reopen a claim for service connection for spondylosis at L5.

11.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
skull fracture.

12.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neck injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January 2004, July 2005, and August 2007 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

The Veteran provided testimony at a hearing before a Decision 
Review Officer in December 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran submitted additional pertinent medical evidence 
to the RO subsequent to an August 2009 supplemental statement 
of the case and prior to certification of his claims to the 
Board in January 2010.  The evidence has not been reviewed by 
the RO.  Under the circumstances, the Board must remand this 
matter to the RO for consideration of the claims in light of 
the additional evidence received since the August 2009 
supplemental statement of the case, and for issuance of a 
supplemental statement of the case reflecting such 
consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2009).

With respect to the issues of whether new and material 
evidence has been presented to reopen a claim for service 
connection for a neck injury and to reopen a claim for 
residuals of a skull fracture, the Veteran has not been 
provided the notice required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In order to satisfy the legislative intent 
underlying The Veterans Claims Assistance Act of 2000 (VCAA) 
notice requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their 
claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  The duty to assist notice which was previously 
provided in this case does not meet these requirements.  

The Board notes that the Veteran was provided notice meeting 
the requirements of Kent regarding his claim to reopen a 
lumbar spine condition by means of an August 2006 VCAA notice 
letter.

In a September 2009 letter the Veteran's representative 
reported that the Veteran wished to be scheduled for a video 
conference hearing before the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the 
Veteran that a March 1985 rating decision 
denied the claims for service connection 
for skull and neck injuries on the basis 
that the evidence of record did not show 
residuals of skull and neck injuries, and 
that the evidence which would be necessary 
to establish service connection would be 
evidence of current disability of the 
skull and/or neck resulting from injury in 
service.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Veteran should be 
provided with notice of the elements 
necessary to establish the underlying 
claim of entitlement to service 
connection.

2.  Readjudicate the Veteran's claims and 
furnish the Veteran and his representative 
with a supplemental statement of the case 
which shows review of all evidence 
received since the August 2009 
supplemental statement of the case.

3.  The RO should appropriately schedule 
the Veteran for a video conference hearing 
before a Veterans Law Judge.  The RO 
should notify the Veteran and his 
representative of the date, time and place 
of the hearing.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


